UPON BEHEABING.
Beck, C. J.
I. A petition for rehearing was allowed in this case, and it has again been submitted upon arguments of counsel of both parties. The decree of the district court declared the conveyances void and set them aside, but gave one of the defendants a claim upon the land prior to the plaintiff’s judgment. From this decree both the plaintiff and this defendant appeal. The defendant’s appeal was not considered in the foregoing opinion, for the reason that the decree setting the conveyance aside rendered the consideration of the defendant’s appeal unnecessary.
II. Upon a re-examination of the case, we are satisfied that the conclusion reached in the foregoing opinion is correct. If the account referred to in the opinion be considered, it fails to show an indebtedness prior to the first conveyance assailed by the plaintiff. It shows almost daily debits and credits. Now, it is-a familiar rule that payments upon an open account are to be applied to the payment of debit items in the order of their dates. See Bank v. Hollingsworth, 78 Iowa, 575. The accounts and the other evidence of the plaintiff do not show the amount of the indebtedness at any time before the notes were given. We cannot presume that at any time prior to the execution of the deed for the land the indebtedness existed. But the debtor testifies that a long time before the notes were given,, and at other times, there were arrearages upon the account against him; but it is not shown that the *711payments upon the accounts under the rule just stated did not satisfy the arrearages. Indeed, it would appear from the character of the transactions, the amount of the business done, and the amount of the notes upon which the judgment was-entered, that the indebtedness must have arisen after the deed in question was executed. We are authorized to infer that the payments — credits—made prior to the execution of the deed were sufficient to discharge the indebtedness then existing. We adhere to the foregoing opinion and the conclusions therein announced.